Title: From George Washington to Anne-César, chevalier de La Luzerne, 14 May 1781
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        sir

                            Head Quarters New Windsor 14th May 1781.
                        
                        I had yesterday the honor of receiving your Excellency’s favor of the 7th accompanied by the Copy of one
                            which you had written to the Chevalier des Touche. As I very much approve the plan which you therein recommend, I
                            permitted the original and the packet for the Count de Rochambeau to go forward.
                        I last night received dispatches from the Count de Rochambeau and the Count de Barras, who is come over to
                            take the command of the Fleet at Rhode Island. They request an interview with me as soon as possible, and I have appointed
                            Monday the 21st of this Month at Weathersfield near Hartford.
                        I forward to your Excellency, by this Express, a large packet which came in the Concord, and I have taken the
                            liberty to address one which is for the Marquis de la Fayette to your care. As the dispatches are probably of consequence,
                            and it is somewhat uncertain where the Marquis will be, I shall be much obliged to your Excellency for causing a Man of
                            integrity to be hired for the purpose of carrying and delivering them himself. I have the honor to be with the greatest
                            Respect Your Excellency’s Most obt and humble Servt
                        
                            Go: Washington
                        
                    